 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8

 9      UGOCHUKWU GOODLUCK                                   CASE NO. C17-5769 RJB
        NWAUZOR, et al.,
10                                                           ORDER ON PLAINTIFFS’
                                   Plaintiffs,               MOTION TO AMEND NOTICE
11              v.                                           PLAN AND RENOTING MOTIONS
                                                             FOR SUMMARY JUDGMENT
12      THE GEO GROUP, INC.,

13                                 Defendant.

14
             This matter comes before the Court on the Plaintiffs’ Motion to Amend Notice Plan (Dkt.
15
     209) and the parties’ motions for summary judgment (Dkts. 221, and 227 (in redacted form at
16
     233)). The Court has considered the pleadings filed regarding the motions, the remaining file,
17
     and the file in Washington v. GEO Grp., Inc., Western District of Washington Case No. 17-5806
18
     RJB, which is joined with this case for liability purposes, and oral argument heard on 10 January
19
     2020.
20
             The relevant facts are in the prior orders in this case, including the 14 November 2019
21
     Order on State’s Motion for Protective Order (Dkt. 205), the 9 January 2019 Plaintiffs’ Proposed
22
     Notice Plan and Order (Dkt. 138), and the 5 February 2019 Stipulation and Order regarding
23
     Long Form Class Notice (Dkt. 142).
24

     ORDER ON PLAINTIFFS’ MOTION TO AMEND NOTICE PLAN AND RENOTING MOTIONS FOR
     SUMMARY JUDGMENT - 1
 1          The Plaintiffs now move to amend the previous notice plan – the 9 January 2019

 2   Plaintiffs’ Proposed Notice Plan and Order (Dkt. 138) – to eliminate the direct mail component

 3   (which was originally contemplated only for those class members living in the United States).

 4   Dkt. 209.

 5          This case is due to begin trial in less than two months. The parties have been exceedingly

 6   slow in regard to notice to the potential class members.

 7          The Plaintiffs’ motion (Dkt. 209) should be denied insofar as they move to eliminate the

 8   direct mail notice component to potential class members who are currently held at the Northwest

 9   Detention Center or are otherwise known to be in ICE custody. Those class members should be

10   given notice either by direct mail or by hand delivery using the long form approved by the Court.

11   The Plaintiffs’ motion should also be denied to the extent that Plaintiffs move for Defendant

12   GEO to pay for class notice. They have not shown that extraordinary circumstances warrant

13   such an order.

14          The Plaintiffs’ motion (Dkt. 209) to eliminate the direct mail notice component of

15   remaining class members from the notice plan should be granted provided that the publication

16   plan is enhanced. The Plaintiffs have sufficiently shown that notice by publication (without a

17   direct mail component) is adequate notice that is “reasonably calculated, under all the

18   circumstances, to apprise interested parties of the pendency of the action and afford them an

19   opportunity to present their objections,” Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S.

20   306, 314 (1950), without the considerable expense and confusion surrounding the parties’

21   attempts to arrange direct mailing.

22          The parties should carefully read and comply with the notice plan (Dkt. 138). The Court

23   expects notice to begin no later than January 24, 2020. Details regarding the plan that are not

24

     ORDER ON PLAINTIFFS’ MOTION TO AMEND NOTICE PLAN AND RENOTING MOTIONS FOR
     SUMMARY JUDGMENT - 2
 1   agreed can be presented to the Court by conference call. The effect of this Order on the trial date

 2   remains to be resolved.

 3          The parties also have cross motions for summary judgment (Dkts. 221, and 227 (in

 4   redacted form at 233)) pending. The motions are noted for consideration for January 24, 2020.

 5   The motions for summary judgment (Dkts. 221, and 227 (filed in redacted form at 233)) should

 6   be renoted for consideration for February 7, 2020. The parties should be aware that these

 7   motions may be renoted again if necessary in light of class notice requirements.

 8          IT IS ORDERED THAT:

 9                 The Plaintiffs’ Motion to Amend Notice Plan (Dkt. 209) IS GRANTED, in part,

10                  as stated herein; and

11                 The motions for summary judgment (Dkts. 221, and 227 (filed in redacted form at

12                  233)) ARE RENOTED for consideration for February 7, 2020.

13          The Clerk is directed to send copies of this Order to all counsel of record and to any party

14   appearing pro se at said party’s last known address.

15          Dated this 15th day of January, 2020.

16

17
                                            A
                                            ROBERT J. BRYAN
18                                          United States District Judge

19

20

21

22

23

24

     ORDER ON PLAINTIFFS’ MOTION TO AMEND NOTICE PLAN AND RENOTING MOTIONS FOR
     SUMMARY JUDGMENT - 3
